DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Houda El-Jarrah (Reg. No. 60,006)  on 9/7/2022.
The application has been amended as follows: 
Amend claim 1 as follows:
1. (Currently amended) A cutting board and washer assembly comprising: 
a washer including an internal washing compartment; and 
a cutting board slidably coupled to the internal washing compartment and configured to translate from a first position to a second position, wherein the first position places at least a portion of the cutting board outside the internal washing compartment and the second position places a majority of the cutting board inside the internal washing compartment; 
wherein placement of the cutting board in the second position seals the internal washing compartment closed; 
further comprising a debris catcher positioned below the cutting board and configured to catch debris when the cutting board is placed in the first position, wherein the debris catcher includes a spooled sheet configured to unspool when the cutting board is placed in the first position.
Cancel claims 10-11. 
Amend claim 12, at line 1, replace “claim 11” with “claim 1”.
Amend claim 14 as follows:
14. (Currently amended) A cutting board and washer assembly comprising: 
a washer including an internal washing compartment; 
a tray slidably coupled to the internal washing compartment and configured to translate from a first position to a second position, wherein the first position places at least a portion of the tray outside the internal washing compartment and the second position places a majority of the tray inside the internal washing compartment; and 
a cutting board removably coupled to the tray; 
further comprising a debris catcher positioned below the cutting board and configured to catch debris when the tray is placed in the first position, wherein the debris catcher includes a spooled sheet configured to unspool when the tray is placed in the first position and to respool when the tray is placed in the second position.
Cancel claims 18-19. 

Allowable Subject Matter
Claims 1-9, 12-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner’s Amendment above incorporates the allowable subject matter indicated in the prior Office Action. The reasons for allowance are maintained from the Office Action mailed 5/5/2022 at Paragraph 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711